Citation Nr: 0418393
Decision Date: 04/19/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420
 
DOCKET NO.  03-25 244	)	DATE APR 19 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating decision dated in January 2000, which denied service connection for subcapsular cataracts as a result of exposure to ionizing radiation.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel
 INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.  The veteran also had over three years of prior active duty. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a decision issued in September 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board notes that the veteran has withdrawn requests for a local hearing at the RO and a video-conference hearing before the Board in connection with this appeal.  See 38 C.F.R. § 20.704(d) (2003).

The Board notes that the veteran and his representative appear to be raising a new claim of entitlement to service connection for subcapsular cataracts on the basis of radiation exposure.  The Board observes that on May 8, 2003, the National Research Council (NRC) released a report concerning radiation dose reconstructions provided to VA by the Defense Threat Reduction Agency (DTRA).  That report concludes that the current methodology used for estimating radiation doses underestimates the upper bounds of doses.  As such, the RO, in an October 2003 letter, informed the veteran that his claim had been identified as one that required a revised radiation dose estimate.  The RO advised him that it would request that DTRA review the previously provided dose to determine whether or not it should be increased and that based upon an updated radiation dose, the RO will make a new decision and notify the veteran of the outcome.  The matter continues to be referred to the RO for appropriate action.


 FINDINGS OF FACT

1.  In an unappealed decision dated in January 2000, the RO denied service connection for subcapsular cataracts as a result of exposure to ionizing radiation.   

2.  The January 2000 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The January 2000 RO rating decision that denied service connection for subcapsular cataracts as a result of exposure to ionizing radiation is final.  38 U.S.C.A. § 7105(b), (c) (West 1991 and West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (1999, 2003).

2.  The January 2000 RO rating decision that denied service connection for subcapsular cataracts as a result of exposure to ionizing radiation was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the concept of a well-grounded claim and redefined the obligations of VA with respect to its duties to notify and assist a claimant.  In August 2001, VA issued regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The United States Court of Appeals for Veterans Claims (Court) has noted that, insofar as CUE claims are not conventional appeals, and are fundamentally different from any other kind of action in the VA adjudicative process, the duties contained in the VCAA are not applicable to CUE claims.  Specifically, determinations as to the existence CUE are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  The Board nonetheless notes that the veteran in this case has been clearly advised of the criteria governing determinations as to CUE and the evidence considered in this appeal.  He has also been afforded opportunity to respond.  Therefore, the Board finds that the record is ready for appellate review.  

In a decision dated in January 2000, the RO denied service connection for subcapsular cataracts as a result of exposure to ionizing radiation.  A claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  


The Board takes notice of the fact that the veterans record is a rebuilt claims file.  As such, the evidence relied upon by the RO in the January 2000 rating decision and the notice to the veteran thereof is unavailable to the Board.  However, the Board finds no harmful prejudice in deciding this case because the January 2000 rating decision itself includes an adequate review of the evidence and pertinent regulations then considered, as well as a sufficient discussion of the reasons and bases for the denial.  Neither the veteran nor his representative have disputed the facts or law as set out in that rating decision and, in fact, provided a copy of such as well as other relevant documentation that was of record at the time of the January 2000 decision for VAs consideration in this appeal.  Based on these facts the Board finds no prejudice to the veteran despite the rebuilt claims file status.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

It appears that the veteran was notified of the ROs January 2000 rating decision and of his appellate rights.  He does not dispute such notification or the finality of the January 2000 decision.  Apparently, no further communication was received from the veteran or his representative until March 2002.  The veterans March 2002 claim acknowledges that the January 2000 rating decision is final.  Consistent with the above, the Board finds that the January 2000 decision is final.  38 U.S.C.A. § 7105(b) and (c) (West 1991 and West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (1999, 2003).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority or except on the basis of CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. § 3.104(a) (2003).  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2003).  

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo, the Court stated, 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. . .
 
If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error. It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the manifestly changed the outcome language in Russell).

Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In its January 2000 rating decision, as noted above, the RO denied service connection for subcapsular cataracts as a result of exposure to ionizing radiation.  The veteran contends that the January 2000 rating decision contains CUE.  Specifically, the veteran alleges that the RO did not consider the doctrine of reasonable doubt when denying service connection.  The veteran also states that he should have been granted service connection as he was exposed to radiation during service and that his radiation exposure doses were underestimated.  

The laws and regulations relied on by the RO in the January 2000 rating decision are as follows:  

Service connection may be granted for a condition diagnosed after military discharge provided evidence establishes that the condition was caused by service or it is presumed by law to be service connected.  38 C.F.R. § 3.303(a) (1999).  If service connection is granted on the basis of a relationship to radiation exposure during military service, available evidence must demonstrate that the veteran was exposed to radiation during the course of his service, and that a disease associated with such exposure resulted.  38 C.F.R. § 3.309(d) (1999).

If during military service a veteran participated in nuclear weapons testing, was involved in the occupation of Hiroshima or Nagasaki, Japan, or was a prisoner of war in Japan exposed to radiation from the atomic bombing, the following disease are presumed service connected if shown following service: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkins disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, and cancer of the urinary tract.  38 C.F.R. § 3.309(d) (1999).  

Service connection may be granted for the following diseases if the veteran was exposed to any source of ionizing radiation: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease ovarian cancer, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, caner of the rectum, prostate cancer, any other cancer, and lymphomas other than Hodgkins disease.  Bone caner must have become manifest within 30 years after exposure, leukemia may become manifest at any time after exposure, and posterior subcapsular cataracts must become manifest six months or more after exposure.  Other listed diseases must have become manifest five years or more after exposure.  Other claimed diseases may be considered radiogenic if supported by competent scientific or medical evidence.  38 C.F.R. § 3.311 (1999).

The RO noted that in making its determination the following evidence was considered: the veterans service medical records, a report from Oakwood Southgate Center for X-ray findings in February 1995, an Advisory Opinion-Radiation Review Under 38 C.F.R. § 3.311 dated January 5, 2000, reports from Sparrow Health System Occupation Health Services for January 1999 to February 1999, and an operative report from Sparrow Hospital dated in September 1973.

The RO acknowledged that the veteran claimed that he was involved in the Support Service for Teapot series of nuclear weapons tests, and that he was involved in onsite detonation of nuclear device as well as other detonations.  

The RO noted that the veterans service medical records were negative for a diagnosis of cataracts and that the operative report from Sparrows Hospital for September 1973 showed that the veteran underwent posterior subcapsular cataract surgery.  

The RO specifically discussed the Advisory Opinion-Radiation Review Under 38 C.F.R. § 3.311 dated January 5, 2000.  This document indicated that a medical opinion from the Under Secretary advised that it was unlikely that the veterans cataracts resulted from his exposure to ionizing radiation in service.  The RO noted that the records reflected that the veteran was first exposed to ionizing radiation at age 25 and that the disease was first diagnosed approximately 18 years after exposure.  The Defense Threat Reduction Agency estimated that the veteran would have received a probable dose of 1.43 rem gamma and 1.4 rem neutron (2.9 rem amma and neutron rounded) (upper bound of 3.6 rem gamma and neutron).  The dose to the lens of the right eye was 5.7 rem.  The RO also observed that the Under Secretary for Healths staff noted that the committee on Interagency Research and Policy Coordination report did not provide screening doses for cataracts.  The threshold dose of radiation resulting from in lens opacities in atomic bomb survivors was about 60-150 rad while the threshold for persons treated with X-rays to the eye is about 200-500 rad.  

The RO determined that, as a result of the opinion and review of the evidence in its entirety, that there was no reasonable possibility that the veterans disability was the result of such exposure.  Therefore, the RO decided that,

the veterans disability, posterior subcapsular cataracts, does not qualify for service connection because VA has determined there is no likely relationship of this condition to the veterans actual level of radiation exposure in service.  There is no basis in the available evidence of record to establish service connection for the disability at issue.  This condition did not happen in military service, nor was it aggravated or caused by service. 

A review of the evidence of record at the time of the January 2000 rating decision, and the ROs application of the law to such evidence, fails to show any CUE in the January 2000 decision, for the reasons that follow.  

The Board reiterates that the standard for CUE requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In the January 2000 rating decision the RO considered all of the aforementioned evidence and correctly applied the governing regulations.  

Specifically, in regard to 38 C.F.R. § 3.309, the RO determined that since the veteran did not have any of the diseases listed in the regulation, he was not entitled to presumptive service connection.  In regard to 38 C.F.R. § 3.311, the RO decided, based on the medical opinion from the Under Secretary in the Advisory Opinion-Radiation Review Under 38 C.F.R. § 3.311, that it was unlikely that the veterans cataracts resulted from his exposure to ionizing radiation in service and that he was not entitled to direct service connection based on consideration of radiation exposure.

As noted, the veteran argues that CUE exists in the January 2000 rating decision as he was not afforded the benefit of the doubt.  However, as clearly stated by the RO in that rating action, it found that there was no reasonable possibility that the veterans disability was the result of such [radiation] exposure.  As the preponderance of the evidence was against the veterans claim of entitlement to service connection for posterior subcapsular cataracts, the benefit-of-the-doubt doctrine was, although considered, determined inapplicable based on the specific facts and weighing of the evidence in the veterans case.  38 U.S.C.A. § 5107 (West 1991 and 2002).  

Otherwise, the veterans appeal amounts to a disagreement with the dose estimates provided by official sources and the competent medical opinion considered by the RO in January 2000.  In essence, the veteran disagrees with the way the RO weighed that evidence.  As set out above, such disagreement with how the facts were weighed cannot amount to CUE.  The veteran has not otherwise identified any error of fact or law so as to establish CUE in the January 2000 decision.  The Board also notes as significant that, on Form 646 dated in November 2003, the veterans representative himself states that after reviewing the claims folder, he could find no CUE in the January 2000 rating decision.  

For the foregoing reasons, the Board finds that the January 2000 rating decision was reasonably supported by the evidence of record and correctly applied the regulations governing service connection for radiation-exposed veterans such that the decision made was not clearly and unmistakably erroneous and revision is not warranted.  


ORDER

The January 2000 rating decision was not clearly and unmistakably erroneous, and the appeal is denied. 



	                        ____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

